DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on August 4, 2022 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 3, please insert “vulcanizable elastomer” prior to “rubber”.  

Claim 2 is objected to because of the following informalities:  In line 1, please replace “The composition” with “A thermoplastic vulcanizate composition”.   Use of the article “The” instead of “A” is consistent with format of claims 4-9.

Claim 3 is objected to because of the following informalities:  In line 1, please replace “The composition” with “A thermoplastic vulcanizate composition”.   

Claim 3 is objected to because of the following informalities:  In line 2, please replace “list” with “group”.   

Claims 4-9 are objected to because of the following informalities:  In line 1 of each claim, please insert “thermoplastic vulcanizate” prior to “composition”.  

Claim 4 is objected to because of the following informalities:  In line 1, please replace “of claim 1” with “with claim 1”.   

Claim 5 is objected to because of the following informalities:  In line 1, please replace “of claim 1” with “with claim 1”.   

Claim 5 is objected to because of the following informalities:  In line 2, please replace “20 wt. %” with “20 wt %” (remove period after “wt”).   

Claim 6 is objected to because of the following informalities:  In line 1, please replace “of claim 1” with “with claim 1”.   

Claim 7 is objected to because of the following informalities:  In line 1, please replace “of claim 1” with “with claim 1”.   

Claim 7 is objected to because of the following informalities:  In line 2, please replace “75 wt. % to 100 wt. %” with “75 wt % to 100 wt %”.   

Claim 9 is objected to because of the following informalities:  In line 1, please replace “resin” with “polymer”.   

Claim 10 is objected to because of the following informalities:  In line 1, please insert “thermoplastic vulcanizate” prior to “composition”.  

Claim 11 is objected to because of the following informalities:  In line 1, please insert “thermoplastic vulcanizate” prior to “composition”.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gu (US 10,457,805).
Example 11 in Table 2d of Gu discloses a composition comprising 100 parts of Kraton MD6958 (high vinyl SEBS block copolymer), 40 phr of Dowlex 2035 (polyethylene resin), 40 phr of Plastolyn R1140 (cycloaliphatic hydrocarbon resin), and 40 phr Vicron 25-11 (calcium carbonate).   


Claims 1-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McElrath et al. (US 4,839,422).
Run 1 in Table 12 of McElrath et al. discloses a composition comprising 25 wt % of low molecular weight maleated EP rubber, 15 wt % of a high molecular weight maleated EP rubber, and 60 wt % of Escorez E-5380, corresponding to 100 parts of low molecular weight EP rubber (vulcanizable elastomer rubber), 60 phr of high molecular weight maleated EP rubber (thermoplastic polymer), and 250 phr of Escorez E-5380 (solid plasticizing resin).  Properties of Escorez E-5380 are shown in Table 2.  This commercially available product is a cycloaliphatic hydrocarbon resin having a softening point of 85 ºC.  The composition is devoid of process oil.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becker (US 2015/0197671).
Composition 1 in Table 1 of Becker discloses a composition comprising 13.0 wt % of SEBS block copolymer, 46.4 wt % of Affinity GA 1950 (ethylene/-olefin interpolymer), and 13.5 wt % of Escorez 5400 (cycloaliphatic hydrocarbon resin), corresponding to 100 parts of SEBS block copolymer, 207 phr of Affinity GA 1950, and 103 phr of Escorez 5400.  The composition is devoid of process oil.  The composition finds use in adhering a package of beverage bottles.       
With respect to claim 11, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure or composition is capable of performing the intended use, then it meets the claim.  See MPEP § 2111.02.  There is no indication that the composition of the prior art cannot be used to adhere bottles for medical use.  As such, the composition still meets the claims.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        September 28, 2022